DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claims 1 and 23, “the resulting spinal treatment site” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 16-18, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs (US 2021/0030488, hereinafter “Sachs”).
	In regards to claims 1 and 23, Sachs discloses a method for treating pain generated by a patient's spinal column in a combined procedure using vertebral stabilization and neuromodulation stimulation (Figs. 14a and 14b, abstract), comprising: identifying two or more targeted vertebral levels for vertebral stabilization (Figs. 14A and 14B); identifying one or more targeted spinal levels for neuromodulation stimulation, wherein the one or more targeted spinal levels comprise at least one targeted dorsal root ganglion (pars. 0069-0071); creating an open access into the resulting spinal treatment site; stabilizing the identified vertebral levels (Figs. 14A and 14B); and placing a neuromodulation system comprising: an implantable pulse generator, at least one electrical lead in operative electrical communication with the implantable pulse generator that is routed from the implantable pulse generator to the at least one dorsal root ganglion, and at least one electrode disposed at a distal end of the at least one electrical lead, wherein the at least one electrode is placed in therapeutic proximity with each of the at least one dorsal root ganglion at each of the one or more target spinal levels (par. 0071); and closing the open access (pars. 0069-0071).  Please note that the method claims use the transitional phrase “comprising” (and so can include additional steps beyond those recited), and that there is currently no order required between the steps (and so it is improper to import this order of steps from the specification, see MPEP 2111.01(II)).  Accordingly, nothing in the claim language excludes from its scope a method such as Sachs’ wherein the pulse generator is implanted subsequently to the implantation of the stabilization means and dorsal root ganglion (DRG) lead/electrode.  Although Sachs expressly discloses that the surgeon stabilizes the vertebral levels and places the DRG stimulator lead over the DRG (par. 0069), Sachs does not expressly and explicitly disclose that the surgeon has direct visual access to the vertebral levels, spinal level, and targeted DRG.  However, it is notorious in the art of surgical implantation to provide direct visual access to the surgical field, including in this case the vertebral levels, spinal level, and targeted DRG, to provide the predictable results of more accurately placing and locating the implant.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs’ method by providing direct visual access to the surgical field, including in this case the vertebral levels, spinal level, and targeted DRG, to provide the predictable results of more accurately placing and locating the implant.	
	In regards to claims 2, 3, and 25, the method further comprises delivering neuromodulation therapy before and/or after closing the open access (abstract; par. 0071; trial or permanent stimulation, the surgeon may externalize or tunnel the distal end of the lead).
	In regards to claim 4, the method further comprises waiting a predetermined time period after closing the open access, then delivering stimulation therapy (par. 0071, “following recovery”); or if the pain is not sufficiently mitigated (par. 0071, “if the patient has ongoing neuropathic pain”).
	In regards to claims 6-10, Sachs discloses providing a DRG lead with a length sufficient to reach the claimed spinal levels of overlapping, above, or below the targeted vertebral levels (Fig. 14B -- note lead 203 having a length sufficient to reach these areas).  Sachs does not expressly and explicitly disclose actually placing the lead at a location of overlapping, above, or below the targeted vertebral levels.  However, Sachs recognizes the need to alleviate pain by neurostimulation in the case that pain persists (par. 0071), there is a finite number of identified locations for stimulation to alleviate the pain (at, above, or below the vertebral level of the stabilization), and one of ordinary skill in the art could have pursued the potential solutions of stimulating at, above, or below the level of stabilization with a reasonable expectation of success because stimulation can be applied in a closed-loop manner, allowing the stimulation location to be modified until the patient reports alleviation of pain.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs’ method by actually applying stimulation at the claimed locations as this would have been obvious to try these locations from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	In regards to claims 16-18, Sachs discloses the essential features of the claimed invention except for placing the implantable pulse generator on one side of the midline of the spinal column, routing at least one electrical lead to cross the midline of the patient's spinal column, or placing the implantable pulse generator below at least one of the at least one electrodes placed in therapeutic proximity with each of the at least one targeted dorsal root ganglion.  However, it is well-known in the art of spinal electrical stimulation to place the implantable pulse generator on one side of the midline of the spinal column, route at least one electrical lead to cross the midline of the patient's spinal column, and place the implantable pulse generator below at least one of the at least one electrodes placed in therapeutic proximity with each of the at least one targeted dorsal root ganglion to provide the predictable results of allowing the stimulator to be placed in a location conducive for a subcutaneous pocket that will not interfere with the more constrained anatomy of the spinal column.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the implantable pulse generator on one side of the midline of the spinal column, route at least one electrical lead to cross the midline of the patient's spinal column, and place the implantable pulse generator below at least one of the at least one electrodes placed in therapeutic proximity with each of the at least one targeted dorsal root ganglion to provide the predictable results of allowing the stimulator to be placed in a location conducive for a subcutaneous pocket that will not interfere with the more constrained anatomy of the spinal column.  
In regards to claim 24, Sachs’ method includes waiting a predetermined amount of time or determining that the pain has not been sufficiently mitigated; creating an open access to a proximal end of the at least one electrical lead; placing an implantable pulse generator and operatively electrically connecting the proximal end of the least one placed electrical lead with the implantable pulse generator; and closing the reopened access (pars. 0071, 0084).  Sachs does not expressly and explicitly disclose that the surgeon has direct visual access.  However, it is notorious in the art of surgical implantation to provide direct visual access to the surgical field to provide the predictable results of accurately placing and locating the implant.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs’ method by providing direct visual access to the surgical field to provide the predictable results of accurately placing and locating the implant.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,675,458. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,247,046. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/668694 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/062985 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/860138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 11-15 and 19-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double-patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Parker et al. (US 2012/0083709) is one of many teachings of providing visual access to implantation sites (par. 0005) and implanting pulse generators in the claimed positions (Fig. 1A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792